EXPORTER SERVICES AGREEMENT



This Exporter Services Agreement (this "Agreement") is effective as of the date
of the agreement is 1/8/2015 (the "Effective Date") and is by and between
AmericaTowne, Inc., a Delaware corporation doing business at 353 E. Six Forks
Road, Suite 270 in Raleigh, North Carolina 27609 ("AmericaTowne"), and Leah Bett
a Partnership doing business at 3/51 Larapinta drive Alice Springs, NT, 0870 AU
("Exporter"). AmericaTowne and Exporter are collectively referred to as the
"Parties" or each individually as a "Party".





WHEREAS, AmericaTowne is a publicly-reporting company with the United States
Securities and Exchange Commission (the "SEC"). Through those agreements
disclosed in AmericaTowne's filings, it represents herein that it has the
exclusive right, title and interest in certain intellectual property rights and
other assets used in the introduction, maintenance and facilitation of the
exportation of consumer goods into, amongst other countries, China, through the
use of an international import trade platform ("AmericaTowne's Exporting
Business").





WHEREAS, AmericaTowne's Exporting Business consists or will consist of
exhibition, showroom and display facilities, support office(s) and staff located
in the United States and China, and the platform consists or will consist of a
buyer's network, and online websites either directly owned by AmericaTowne or in
a partnership with third-parties in order to support the exhibition center,
showroom and network to market imported goods and services to consumers in China
(collectively referred to as the "AmericaTowne Platform").





WHEREAS, the AmericaTowne Platform is designed to save Exporter time, money, and
other resources in testing the market to determine if a demand exists for their
product or service in China. AmericaTowne will use its buyer's network, and
staff in China and elsewhere to make its commercially reasonable best efforts to
promote, distribute and market throughout the Exporter's goods and services and
identify potential buyers and other business relationships for the Exporter's
goods or services.





WHEREAS, AmericaTowne's Exporting Business compliments, in certain
circumstances, specific businesses under separate agreement with AmericaTowne
through Management Services and Lease Agreements ("Management Agreement"). The
Parties agree that unless otherwise agreed, the Exporter is not subject to the
rights, duties or obligations under the Management Agreement; rather, the
rights, duties and obligations set forth herein are distinct from those under
the Management Agreement. The Parties agree that to the extent they are or shall
become parties to a Management Agreement, this Agreement and the Management
Agreement shall be merged forming a fully integrated agreement under Delaware
law, and shall be read consistent with each other.





WHEREAS, the Parties agree that these recitals are not mere statements but
statements in which they have each relied on in entering into this Agreement.





NOW, THEREFORE, for the consideration stated herein, the Parties agree as
follows:





     1. Term and Termination. This Agreement shall be effective on the Effective
Date. This Agreement shall expire fifteen (15) years after the Effective Date,
unless otherwise extended herein pursuant to Section 7, or terminated early as
provided below for breach of a representation, warranty or term or condition of
performance. The Parties agree that termination of this Agreement does not
terminate AmericaTowne's right to a Transaction Fee under Section 6(c).





Page 1

--------------------------------------------------------------------------------





     2. Good and Services Offered Through The AmericaTowne Platform. The goods
and services covered by the AmericaTowne Platform, and the types of goods
directed to wholesalers, agents, resellers or consumers, through online websites
in China or physical locations, includes, but is not limited to, the following:





          (a) Imported food, agricultural, fishery and forestry products,
personal care and daily necessities products, home decoration, accessories, and
handicraft;





          (b) Imported aviation industry, aircraft and helicopter and general
aviation sales, training, maintenance, and parts, operations, club and
financing, yachts; jewelry, and other luxury items;





          (c) Imported hospital equipment and supplies, and medical equipment
and supplies; general machinery, computers, electronics, equipment and supplies;





          (d) Leisure community development, and senior care facilities, senior
care products, and senior care services;





          (e) Imported high-end technology, other imported items and investment
and financial services; and/or





          (f) Other goods or services deemed appropriate by AmericaTowne based
on its expertise and experience in the target markets.





     3. The AmericaTowne Platform Membership. For the consideration set forth
herein, and pursuant to the terms and conditions of this Agreement, AmericaTowne
hereby grants a membership license to Exporter to test, market and sample the
Exporter's goods and services in China and any other proper location. The
Exporter membership solely pertains to exporting sorghum grains , and other
areas as AmericaTowne Inc. designates.





     4. Sample and Test Market Program. For the consideration set forth herein,
AmericaTowne shall provide Exporter with access to and participation in a sample
and test market program assessing market acceptance and demand of their products
or services through its "Sample and Test Market Program," which incorporates the
following terms and conditions (where expanded or contracted where deemed
necessary):





          (a) Exporter may send samples or examples of products or services,
respectively, to the AmericaTowne Platform, and if deemed strategically
beneficial by AmericaTowne, Exporter may send specific videos, brochures and
other promotional material to explain, show, and demonstrate the products or
services features to the Chinese consumer and or wholesale customers;





          (b) AmericaTowne agrees that Exporter, other than the consideration
set forth herein, shall not be charged any extra amounts for participation in
the Sample and Test Market Program;





          (c) Exporter agrees to be responsible for those costs associated with
packaging, shipping and other reasonable and commercially acceptable costs to
send the samples to the AmericaTowne Trading Platform, including where
applicable, Value Added Tax (VAT) or custom costs;



Page 2

--------------------------------------------------------------------------------







          (d) Upon receipt of samples, brochures, and other promotional and
marketing materials, AmericaTowne will be responsible for displaying Exporter's
goods and services in its online portal, and/or exhibition and showroom
facilities in China, as well as marketing Exporter's products through marketing
channels. AmericaTowne, in conjunction with any representative of Exporter, will
exercise commercially reasonable discretion in determining how Exporter's
products and services are exhibited in the AmericaTowne Trading Platform;





          (e) AmericaTowne will use its best efforts to match Exporter with an
end buyer of its products or services. Exporter agrees that there is no
assurance that a demand for its product will exist or an end buyer will be
found. The Sample and Test Market Program allows Exporter an opportunity to (i)
test the demand and market for its products and service by exhibiting it
products or service in the AmericaTowne Platform, and (ii) receive follow-on
orders for its products or services, if a demand and buyers exist, without
expending normal costs for exporting; and





          (f) Exporter has one-year from the Effective Date to participate in
the Sample and Test Market Program. Afterwards, provided no transaction has
occurred in the AmericaTowne Trading Platform, Exporter agrees to pay a fee
equal to 25% of the original Service fee within thirty (30) days (the "Extension
Fee"). To the extent the Extension Fee is not paid, Exporter's participation and
membership in the Sample and Test Program terminates. In the event of
termination, the Parties agree that the balance of this Agreement remains in
full force and effect.





     5. Accepted Market Program. Provided that AmericaTowne concludes that the
Sample and Test Market Program has resulted in market demand and target
consumers for Exporter's goods and services, AmericaTowne will notify Exporter
within a commercially reasonable time of its opinions, conclusions and
recommendations, and in turn, provide the following services (the "Accepted
Market Program"):





          (a) Advise Exporter in the negotiation of price, and terms and
conditions of sale of Exporter's goods and/or services;





          (b) Assist Exporter in all phases of the exporting process, including
but not limited to, labeling and preparation for exporting, customs inspection
and clearance, shipping, warehousing, and payment; and





          (c) Propose form and substance of purchase orders to be presented to
the target buyer setting forth, amongst other things, terms and conditions of
sale, costs, and payment to the Exporter (or its assignee or designee) with
AmericaTowne being responsible for currency exchange into United States dollars;





          (d) AmericaTowne will advise Exporter of the various components of the
selling price including, but not limited to, normal product costs, shipping
costs, other related expenses, and customs and VAT. Exporter will make the final
determination of its sale price offered to the buyer;





Page 3

--------------------------------------------------------------------------------





          (e) AmericaTowne will advise Exporter on available incentives and
accommodations as a result of AmericaTowne operating out of a Bonded Port Zone
in China, such as, but not limited to, making the determination that the buyer
assumes VAT and customs costs by including such costs in the price of the
product or service, and reduced warehousing and logistics product costs in
China;





          (f) From time to time state and federal agencies will have marketing
and promotional programs to assist small businesses in exporting their products
and services. AmericaTowne will work with Exporter, where warranted, to take
advantage of the various funding, grants and promotional opportunities
available;





          (g) In certain cases, special certification will be required from the
appropriate authorities in China, prior to export of Exporter's goods and/or
services in conjunction with an end buyer's purchase order. In such a case,
AmericaTowne will assist Exporter in securing the proper certification. Exporter
agrees to be responsible for all costs of such certification. Prior to any such
certification action, AmericaTowne will advise Exporter, and Exporter will have
the sole discretion to determine if a certification is to be obtained, and
understand if such certification is obtained, Exporter (or its assignee or
designee) is responsible for the costs of certification.





     6. Consideration. Exporter agrees to pay the following consideration for
the services set forth herein:





          (a) Service Fee and Deliverables. Subject to Section 6(c), Exporter
agrees to pay AmericaTowne a nonrefundable service fee of $55,000.00 USD on the
Effective Date (the "Service Fee"). The Service Fee is recognized when
deliverables are provided. The Service Fee is paid for deliverables including a
market analysis, review of proposed goods and services, expectations for supply
and demand in the market, how to conduct export business in China, information
on financing, the export tax savings programs, and selecting and assigning a
sister tax saving company. The Service Fee is to be paid as follows: $5,000 upon
signing this agreement; and monthly payments of $2,000 a month for twenty-five
months after signing this agreement. The first monthly payment will start on 15
February 2015, and run for 24 consecutive months. At the discretion of
AmericaTowne Inc. the Exporter may be required to sign a note for outstanding
service fees. In addition AmericaTowne Inc. at its sole discretion may exchange
other assets or items of value for payments due.





          (b) Transaction Fee. Exporter agrees to pay a Transaction Fee for each
transaction between Exporter and the end buyer arranged through or facilitated
by AmericaTowne in the amount of 5% (the "Transaction Fee"). The Transaction Fee
shall include the services provided by AmericaTowne in the AmericaTowne
Platform, Sample and Test Market Program, and if applicable, Accepted Market
Program. The Transaction Fee shall be recognized as revenue after the
transactions is completed. The Transaction Fee shall be first deducted by
AmericaTowne from the amount the end buyer owes Exporter, plus other fees, if
any, agreed to by Exporter with the balance remitted to Exporter within two (2)
days of receipt from the end buyer, unless commercial circumstances dictate
additional time.





Page 4

--------------------------------------------------------------------------------





          (c) Refund of Service Fee. From time to time there may be products or
services that are on the restricted import list in China. If Exporter's product
or service is on this list, AmericaTowne will advise Exporter of such
restriction and Exporter will be entitled to a refund of the Service Fee minus
any setoffs due under this Agreement, i.e. outstanding Transaction Fee. This
Section 6(c) shall be null and void upon termination of this Agreement, as
provided for in Section 1, above.





     7. Extension of Term. Provided Exporter's goods and services are in demand
and Exporter is processing sales generating Transaction Fees, as set forth in
Section 6, within fifteen (15) years from the Effective Date, Exporter shall
have an option to (a) continue with its membership under Section 2 at no
additional fee, or (b) option of developing single point of sales, distribution,
networking, and logistics facilities separate and distinct from AmericaTowne for
a mutually agreeable reduced rate, which shall be agreed upon in writing prior
to thirty (30) days from the termination of fifteen (15) years from the
Effective Date. The Exporter has the option of choosing option (b) above at its
discretion.





     8. Right to Use Promotional Material and Ownership of Samples. Exporter
grants AmericaTowne exclusive rights to use the marketing and promotional
material provided by Exporter and Exporter certifies that it has complied with
any and all intellectual property rights pertaining to the material provided.
Any and all Exporter samples sent to the AmericaTowne Platform shall become the
property of AmericaTowne once received and will be solely used to promote and
market Exporter's products or service within AmericaTowne Platform.





     9. Country of Origin Taxes and Fees. Exporter agrees that it is solely
responsible for paying any and all taxes, if required, to the country of origin
of the goods and services. For purchase and sales orders received after the
Sample and Test Market Program, Exporter agrees that any customs and VAT payable
in China will be paid by either including any such taxes in the end buyer's
purchase price in the purchase order, and paying such taxes upon payment by
buyer or paying such taxes directly to customs prior to the goods being accepted
by the buyer.





     10. Liability and Claims. AmericaTowne shall in no circumstance be liable
to Exporter or authorized users of the AmericaTowne Platform for any error,
mistake, misuse, delay, loss or omission whatsoever and howsoever occurring in
communications between them or the level of safety with which they are
conducted. Exporter unconditionally and irrevocably undertakes that it will not
make any claim either legal or equitable against the Company, its affiliates
and/or agents for any losses, damages, costs or expenses that it may suffer or
incur as a result of or otherwise in connection with such error, mistake,
misuse, delay, loss or omission.





     11. Indemnity. Exporter agrees to fully and unconditionally indemnify and
hold AmericaTowne, and its agents, representatives, contractors, attorneys and
employees harmless against any claims, damages, penalties, losses or any
expenses howsoever incurred as a result of or in connection with (i) any breach
or alleged breach of representation, warranty or undertaking given by the
exporter herein; (ii) any infringement or alleged infringement of intellectual
property rights, including but not limited to patents, registered designs,
copyrights or trade mark infringement arising as a result of the insertion of
any material by Exporter or any agent of Exporter in AmericaTowne's website
and/or AmericaTowne Platform; (iii) any claim that the material involves false
or deceptive advertising or sale practices; (iv) any claim arising or in
connection with proof of quality and/or (v) any third party claims whatsoever
arising in or derived from or as a result of the insertion or providing any
material by Exporter.





Page 5

--------------------------------------------------------------------------------





     12. Proof of Quality. All statements, claims or representations ("Claims")
in material submitted by Exporter for its products or services regarding the
quality of its products or services must be (a) accompanied by a clear and
written reference in the material to the independent survey, research or other
source upon which the Claims are based; and (b) supported by the relevant
independent survey, research or other source, a copy of which must be provided
to AmericaTowne.





     13. Representations and Warranties of Exporter. Exporter hereby represents
and warrants to AmericaTowne as follows:





          (a) This Agreement has been duly and validly executed and delivered by
an authorized person and constitutes Exporter's legal, valid and binding
obligation, enforceable against it in accordance with its terms; and that the
execution, delivery and performance of this Agreement is within the signator's
legal capacity and power; has been duly authorized by all requisite action on
the signator's part; requires the approval or consent of no other persons; and
neither violates nor constitutes a default under the (a) provision of any law,
rule, regulation, order, judgment or decree to which Exporter is subject or
which is binding upon Exporter, or (ii) the terms of any other agreement,
document or instrument applicable to Exporter or binding upon it.





          (b) That, in the event of any breach by Exporter of any of its
warranties, undertakings and/or other provisions of this Agreement, AmericaTowne
shall have the right at its sole and absolute discretion to remove from the
AmericaTowne Platform any material or samples placed by Exporter and/or to
terminate this Agreement immediately without notice, in which case AmericaTowne
shall not be liable to refund the Service Fee or any earned, but yet paid,
Transaction Fee for such material so removed and Exporter hereby undertakes that
it will not make any claims both legal or equitable against AmericaTowne, its
employees, contractors, attorneys and/or agents for any losses, damages, costs
or expenses that it may suffer or incur as a result of or otherwise in
connection with such removal.





          (c) Exporter represents and warrants that it shall act in good faith
in all respects and undertakes that (i) no third party intellectual property
rights or any other rights will be infringed as a result of the publication of
any listing on the AmericaTowne Platform or any website utilized by AmericaTowne
in featuring Exporter's products or services and/or in any material supplied by
Exporter to AmericaTowne in relation to or otherwise in connection with
Exporter's products or services; (ii) all of Exporter's products or services
comply with and will comply with all applicable laws and regulations, including
without limitation, those relating to advertising; (iii) Exporter has obtained
all necessary consents and licenses for using the products or services; and (iv)
Exporter, if exporting US origin automobiles, will only export used automobiles,
at no time will the Exporter attempt to export new automobiles from the US to
China through the AmericaTowne Platform.





Page 6

--------------------------------------------------------------------------------





          (d) Exporter agrees that AmericaTowne reserves the sole and absolute
discretion to decline to publish any material if it reasonably suspects that
Exporter may involve the infringement of intellectual property rights or other
rights of any third party, unless Exporter can, within three (3) business days
of being requested to do so, provide evidence to the satisfaction of the
AmericaTowne that it has the right to place use the material in question and/or
the material does not infringe any intellectual property rights of any third
party. Exporter agrees that AmericaTowne shall remove the material immediately
if it reasonably suspects that the material may involve the infringement of
intellectual property rights or other rights of any third party, unless it
subsequently determines, using its own discretion, that the material does not
infringe any intellectual property rights of any third party.





          (e) "While engaged in exporting, the Exporter warrants and agrees that
it will use the services of an Interest Charge - Domestic International Sales
Corporation (IC-DISC) to maximize its tax savings. Americatowne Inc. at its sole
discretion will determine the IC-DISC the Exporter (Licensee) will use. The
costs and tax savings for utilizing the services of the IC-DISC shall be
determined and agreed to by the Exporter and the assigned IC-DISC. Failure to
use a IC-DISC designated by AmericaTowne will result in a default under the
agreement."





          (f) EXPORTER ACKNOWLEDGES AND AGREES THAT IT HAS READ THIS AGREEMENT
AND AGREE TO ALL ITS TERMS AND CONDITIONS. EXPORTER HAS INDEPENDENTLY EVALUATED
THE DESIRABILITY OF PARTICIPATING IN THE AMERICATOWNE PLATFORM, SAMPLE AND TEST
MARKET PROGRAM, AND IF APPLICABLE, ACCEPTED MARKET PROGRAM AND IS NOT RELYING ON
ANY REPRESENTATION, GUARANTEE, OR STATEMENT OTHER THAN AS SET FORTH IN THIS
AGREEMENT.





     14. Representations and Warranties of AmericaTowne. AmericaTowne hereby
represents and warrants to Exporter as follows:





          (a) It shall provide Exporter to a full-time staff in China to provide
support and assistance, and to identify a network of potential buyers in China
for Exporter's products and services;





          (b) It shall provide and coordinate any and all actions and procedures
for customs and inspection clearance procedures and methods for Exporter that
will allow them to clear customs and inspection in China in a prompt manner;





          (c) It shall provide methods and procedures for Exporter's products
and services to be sampled and displayed in the AmericaTowne Platform;





          (d) It shall exercise commercially reasonable efforts to ensure that
Exporter shall pay the least amount of VAT and other taxes required by the laws
of China in full compliance with the laws of China;





          (e) It shall exercise commercially reasonable efforts in providing
various financial programs to assist and support buyers in purchasing products
from Exporter; and





Page 7

--------------------------------------------------------------------------------





          (f) It shall exercise commercially reasonable efforts to ensure
high-level government officials from the Africa, USA and China in commerce,
trade, investments and policy are invited to review and participate in the
AmericaTowne Platform.





     15. Relationship of Parties. The Parties agree that AmericaTowne is an
independent contractor, and nothing in this Agreement will create any
partnership, joint venture, agency, franchise, or employment relationship
between them.





     16. Limitation of Liability. Exporter agrees that AmericaTowne will not be
liable for any indirect, incidental, special, or consequential punitive or
multiple damages, including without limitation any damages resulting from loss
of use, loss of business, loss of revenue, loss of profits, or loss of data,
arising in connection with this Agreement, AmericaTowne's performance of
services or of any other obligations relating to this Agreement, even if
AmericaTowne has been advised of the possibility of such damages. The foregoing
limitation of liability shall apply regardless of the cause of action under
which such damages are sought.





     17. Disclaimers of Warranty. AmericaTowne makes no express or implied
warranties or representations with respect to the AmericaTowne Platform, Sample
and Test Market Program, or Accepted Market Program (including, without
limitation, warranties of fitness for a particular purpose, merchantability,
non-infringement, or any implied warranties arising out of a course of
performance, dealing, or trade usage). In addition, AmericaTowne makes no
representation that the operation of the AmericaTowne Platform (including
exhibition showrooms, websites and other network properties) will be
uninterrupted or error-free, and AmericaTowne will not be liable for the
consequences of any interruptions or errors.





     18. Settlement of Disputes. The Parties agree to use their best efforts to
settle any dispute arising from the interpretation or performance in connection
with this Agreement through negotiations. In case no settlement can be reached,
subject to Section 25 or Section 26, below, either Party may submit such matter
to the American Arbitration Association ("AAA").The proceedings shall be
conducted in English and be conducted in Mecklenburg County, North Carolina, the
United States of America. The arbitration award shall be final and binding upon
the Parties. This Section shall not be influenced by the termination or
elimination of this Agreement. Each Party shall continue to perform its
obligations in good faith according to the provisions of this Agreement except
for the matters in dispute.



     19. Force Majeure. Force Majeure, which includes but is not limited to,
acts of governments, acts of nature, fire, explosion, typhoon, flood,
earthquake, tide, lightning, war, means any event that is beyond the Party's
reasonable control and cannot be prevented with reasonable care. However, any
shortage of credit, capital or finance shall not be regarded as an event of
Force Majeure. The affected Party who is claiming to be not liable to its
failure of fulfilling this Agreement by Force Majeure shall inform the other
Party, without delay.



     20. Notices. Notices or other communications required to be given by any
Party pursuant to this Agreement shall be written in English and shall be deemed
to be duly given when it is delivered by email to the address stated below, or
as subsequently supplemented, or by regular United States mail to the addresses
identified in the introductory paragraph of this Agreement.





Page 8

--------------------------------------------------------------------------------





     21. Severability. Any provision of this Agreement that is invalid or
unenforceable because of any inconsistency with relevant law shall be
ineffective or unenforceable within such jurisdiction where the relevant law
governs, without affecting in any way the remaining provisions hereof.





     22. Amendments and Supplement. Any amendment and supplement of this
Agreement shall come into force only after Parties sign a written document.





     23. Governing Law; Consent to Jurisdiction. This Agreement will be
governed, construed and enforced in accordance with and governed by the laws of
the United States and the State of Delaware applicable to agreements made and to
be performed in such jurisdiction without reference to conflicts of law
principles.





     24. Attorney's Fees. If a Party shall commit a material breach of a term
hereof, such party shall pay to the successful party all of the successful
party's costs and expenses, including, without limitation, attorneys' and expert
witness fees, incurred by such party in enforcing the terms of this Agreement.





     25. Confidentiality. The Parties agree that, by virtue of this Agreement,
they may receive or become aware of information belonging or relating to the
other, its business, business plans, affairs or activities, which information is
confidential and proprietary to the other party and/or its suppliers and/or
customers and in respect of which they are bound by a strict duty of confidence
("Confidential Information").





In consideration of such Confidential Information being disclosed or otherwise
made available to either Party for the purposes of the performance of this
Agreement, the Parties agree that they will not at any time, either before or
after the termination of this Agreement, and either directly or indirectly,
disclose, divulge or make unauthorized use of any Confidential Information,
except to the extent to which such Confidential Information, is publicly known
at the time of its disclosure or being made available to them; (b) after such
disclosure or being made available to them, becomes publicly known otherwise
than through a breach of this provision; and/or (c) disclosure is required by
law, regulation or order of a competent authority (including any regulatory or
governmental body or securities exchange) by a Party, provided that, where
practicable, the other Party is given reasonable advance notice of the intended
disclosure. The Parties agree that upon the earlier of a request from the other
party or the termination of this Agreement, each Party shall return to the other
or destroy all documents or records in any medium or format containing any
Confidential Information that are in its possession or control and will not
retain any copies of them, and the provisions of this Section 24 will continue
without limit of time, notwithstanding the termination of this Agreement for any
reason.





This Section 25 does not apply to AmericaTowne's reporting obligations as a
publicly-reporting company under the rules promulgated by the SEC.





The Parties irrevocably consent that any legal action or proceeding against them
under, arising out of or in any manner relating to this Section 24, may be
brought only in a court with jurisdiction located in, or the federal district
court the district of which includes, Mecklenburg County, North Carolina and the
Parties each irrevocably consent to that venue and to the personal jurisdiction
thereof. The Parties hereby expressly and irrevocably waive any claim or defense
in any action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis.





Page 9

--------------------------------------------------------------------------------





     26. Noncompetition and Noncircumvention. The Parties agree that each will
refrain, directly or indirectly from utilizing information gained from the other
in a way other than as contemplated hereunder. Further, neither Party will
circumvent the other by attempting to take advantage of research and development
performed by the other. The Parties agree that this Section 26 is an essential
and material part of this Agreement. As of the Effective Date, Exporter agrees
that it will take no action to compete with or adversely affect AmericaTowne's
efforts to secure funding, where necessary, primarily through Exim Bank and
elsewhere under the guidance and the direction of AmericaTowne. As such, no
Party to this Agreement shall attempt to compete or circumvent in any way at any
time the purpose of this Agreement or those including the entities and people
that have been charged to carry out this Agreement.





The Parties irrevocably consent that any legal action or proceeding against them
under, arising out of or in any manner relating to this Section 26, may be
brought only in a court with jurisdiction located in, or the federal district
court the district of which includes, Mecklenburg County, North Carolina and the
Parties each irrevocably consent to that venue and to the personal jurisdiction
thereof. The Parties hereby expressly and irrevocably waive any claim or defense
in any action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis.





     27. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.
Nothing in this Agreement shall be construed to create any rights in third
parties as third-party beneficiaries or otherwise. This Agreement shall not be
assigned to any party.





     28. Counterpart Signatures. This Agreement may be executed in numerous
counterparts, all of which shall be considered one and the same agreement. For
purposes of this Agreement, facsimile or electronic signatures shall be
considered original signatures.





     29. Assignment and Subcontracting. This Agreement is personal to the
Parties and, except to the extent necessary for the collection of outstanding
bills through a factoring agent, Exporter shall not without the prior written
approval of the Company: (a) assign, mortgage, charge or otherwise transfer or
deal in, or create any trust over, any of its rights; or (b) subcontract or
otherwise delegate the whole or any part of its rights or obligations under this
contract to another person.





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative.



AMERICATOWNE

By: /s/Alton Perkins
Name: Alton Perkins, CEO
Date: 1/8/2015

EXPORTER

By: /s/Leah Bett
Name:Leah Bett, President
Date: 1/8/2015



Page 10

--------------------------------------------------------------------------------

